      Case: 3:20-cv-02814-JRK Doc #: 26 Filed: 03/02/21 1 of 2. PageID #: 246




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


OHIO STANDS UP!, et al.,                            CASE NO. 3:20 CV 2814

       Plaintiffs,

       v.                                          JUDGE JAMES R. KNEPP II

U.S. DEPARTMENT OF HEALTH &
HUMAN SERVICES, et al.,

       Defendants.                                  ORDER


        This matter came before the Court on Plaintiffs’ Motion for a Temporary Restraining

Order. (Doc. 11). The Court held a phone conference on March 2, 2021, attended by Robert J.

Gargasz, Thomas B. Renz, and N. Ana Garner on behalf of Plaintiffs, and Angelita Cruz Bridges,

Sudevi Ghosh, and Carol Liang on behalf of Defendants. Court reporter Sarah Nageotte made a

record of the proceedings.

       For the reasons stated on the record, Plaintiffs’ Motion for a Temporary Restraining Order

(Doc. 11) is denied.

       Further, as discussed on the record, Plaintiffs are granted leave and ordered to file

an Amended Complaint that complies with Federal Rules of Civil Procedure 8(a)(2) and

10(b) by March 31, 2021. Defendants shall plead or respond to that Amended Complaint by

April 30, 2021. Should Defendants file a Motion to Dismiss, Plaintiffs’ response thereto shall

be due June 7, 2021, and Defendants’ reply shall be due July 7, 2021.
      Case: 3:20-cv-02814-JRK Doc #: 26 Filed: 03/02/21 2 of 2. PageID #: 247




       The Court holds in abeyance a ruling regarding Plaintiffs’ request for preliminary

injunctive relief pending a determination regarding the above filings.

       IT IS SO ORDERED.

                                             s/ James R. Knepp II
                                             UNITED STATES DISTRICT JUDGE




                                                2
